                        Case 2:21-cv-03385-MAK Document 1 Filed 07/29/21 Page 1 of 31




    RONALD L. KEENE, JR.                                                      TRANSDIGM GROUP, INC and KORRY ELECTRONICS CO.,

                                              Chester



    Julie A. Uebler, Esquire                                                  Michael S. Friedman, Esquire
    Console Mattiacci Law, LLC                                                Jackson Lewis PC
    1525 Locust Street, 9th Floor Philadelphia PA 19102                       1601 Cherry St # 1350 Philadelphia, PA 19102


                          X




                         X




X


                              42 U.S.C. § 1981;42 U.S.C. § 2000e;29 U.S.C. §§ 623(a) and (d) and 626(c)
                              Plaintiff brings this action against Defendant for race and age discrimination and retaliation.

                                                                        in excess of $150,000                                   X




July 29, 2021
             Case 2:21-cv-03385-MAK Document 1 Filed 07/29/21 Page 2 of 31
                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                    CASE MANAGEMENT TRACK DESIGNATION FORM
RONALD L. KEENE, JR.                              :                           CIVIL ACTION
                                                  :
                        v.                        :
 TRANSDIGM GROUP, INC. and                        :
                                                  :                          NO.
 KORRY ELECTRONICS CO.,
In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus – Cases brought under 28 U.S.C. § 2241 through § 2255.                             ( )

(b) Social Security – Cases requesting review of a decision of the Secretary of Health
    and Human Services denying plaintiff Social Security Benefits.                                   ( )

(c) Arbitration – Cases required to be designated for arbitration under Local Civil Rule 53.2.       ( )

(d) Asbestos – Cases involving claims for personal injury or property damage from
    exposure to asbestos.                                                                            ( )

(e) Special Management – Cases that do not fall into tracks (a) through (d) that are
    commonly referred to as complex and that need special or intense management by
    the court. (See reverse side of this form for a detailed explanation of special
    management cases.)                                                                               ( )

(f) Standard Management – Cases that do not fall into any one of the other tracks.                   ( X)


July 29, 2021                                                         Plaintiff
Date                               Attorney-at-law                       Attorney for
 (215) 545-7676
                                (215) 827-5101                         uebler@consolelaw.com

Telephone                           FAX Number                           E-Mail Address


(Civ. 660) 10/02
            Case 2:21-cv-03385-MAK Document 1 Filed 07/29/21 Page 3 of 31




                                                 ; 11910 Beverly Park Rd, Everett, WA 98204
                          Pottstown, PA




July 29, 2021




July 29,2021
            Case 2:21-cv-03385-MAK Document 1 Filed 07/29/21 Page 4 of 31




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                               :
RONALD L. KEENE, JR.                           :
                                               :
                                 Plaintiff,    :
                                               :
       v.                                      : CIVIL ACTION NO.
                                               :
                                               :
                                               :
TRANSDIGM GROUP, INC. and                      :
KORRY ELECTRONICS CO.,                         : JURY TRIAL DEMANDED
                                               :
                              Defendants.      :
                                               :
                                               :
                                               :

                                              COMPLAINT

                                        INTRODUCTION

       Plaintiff, Ronald L. Keene, Jr. (“Plaintiff” or “Mr. Keene”), by and through his counsel,

files this Complaint and asserts claims of race and age discrimination and retaliation against

TransDigm Group, Inc. and Korry Electronics Co. (collectively, “Defendants”). At the time

TransDigm acquired his employer in March 2019, Mr. Keene had been making significant

contributions in the area of sales and business development to the Company’s predecessors for

close to a decade, with a particular focus on the naval military market. Rather than continue Mr.

Keene’s employment, TransDigm’s predominantly Caucasian management team terminated Mr.

Keene’s employment because of his race (African America), age (oldest in his division at age

63), and because he had previously complained about discrimination. Mr. Keene brings this

lawsuit to hold Defendants accountable for their blatant violation of his civil rights.
             Case 2:21-cv-03385-MAK Document 1 Filed 07/29/21 Page 5 of 31




                                             PARTIES

        1.       Ronald L. Keene, Jr. is an adult individual who resides in Pottstown,

Pennsylvania.

        2.       Mr. Keene’s race is African American.

        3.       Mr. Keene’s date of birth is October 4, 1955.

        4.       Defendant, TransDigm Group, Inc. (“TransDigm”), is a publicly traded company

that designs, produces and supplies engineered aircraft components for commercial and military

aircraft.

        5.       TransDigm’s corporate office is located at 1301 East 9th Street, Suite 3000,

Cleveland, OH 44114.

        6.       Defendant, Korry Electronics Co. (“Korry”), is a wholly-owned subsidiary of

TransDigm.

        7.       Korry’s corporate office is located at 11910 Beverly Park Road, Everett,

Washington 98204.

        8.       TransDigm and Korry (collectively “Defendants”) are engaged in an industry

affecting commerce and regularly do business in the Commonwealth of Pennsylvania.

        9.       At all times relevant to this Complaint, Defendants were employers within the

meaning of the statutes which form the basis of this matter.

        10.      At all times relevant to this Complaint, Plaintiff was an employee of Defendants

within the meaning of the statutes which form the basis of this matter.

        11.      At all times material hereto, Plaintiff worked for Defendants out of his home in

Pennsylvania.




                                                  2
          Case 2:21-cv-03385-MAK Document 1 Filed 07/29/21 Page 6 of 31




                                 JURISDICTION AND VENUE

         12.   Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 1331 and 1343.

         13.   With respect to Plaintiff’s allegations of race discrimination and retaliation, this

action is authorized and instituted pursuant to Section 1981 of the Civil Rights Act of 1866, 42

U.S.C. § 1981 (“Section 1981”), and Title VII of the Civil Rights Act of 1964, as amended

(“Title VII”), 42 U.S.C. § 2000e, and Section 102 of the Civil Rights Act of 1991, 42 U.S.C. §

1981a.

         14.   With respect to Plaintiff’s allegations of age discrimination and retaliation, this

action is authorized and instituted pursuant to the Age Discrimination in Employment Act, as

amended (“ADEA”), 29 U.S.C. §§ 623(a) and (d) and 626(c).

         15.   This Court has supplemental jurisdiction with respect to Plaintiff’s claims for race

and age discrimination and retaliation under the Pennsylvania Human Relations Act (“PHRA”),

as amended, 43 P.S. § 951, et seq., pursuant to 28 U.S.C. § 1367.

         16.   This case is not subject to compulsory arbitration because Plaintiff seeks

injunctive relief and the amount in controversy exceeds the jurisdictional amount for arbitration

of One Hundred Fifty Thousand Dollars ($150,000), exclusive of interest and costs.

         17.   Plaintiff filed an administrative complaint with the Pennsylvania Human

Relations Commission (“PHRC”), which was dual filed with the Equal Employment Opportunity

Commission (“EEOC”), on May 2, 2019. Attached hereto, incorporated herein, and marked as

Exhibit A is a true and correct copy of the PHRC administrative complaint (with personal

identifying information redacted).




                                                 3
             Case 2:21-cv-03385-MAK Document 1 Filed 07/29/21 Page 7 of 31




           18.      Plaintiff has exhausted his administrative remedies with respect to the ADEA and

Title VII because the EEOC issued a Notice of Right to Sue on May 7, 2021. Attached hereto,

incorporated herein, and marked as Exhibit B is a true and correct copy of that Notice.

           19.      Plaintiff has exhausted his administrative remedies with respect to the PHRA

since more than one year has passed since he filed his complaint with the PHRC.

           20.      Venue is properly invoked pursuant to 29 U.S.C. § 1391(b) because the actions

complained of herein occurred within the jurisdictional limit of this Court.

                                           FACTUAL ALLEGATIONS

Keene’s Military And Employment History Through 2017

           21.       Mr. Keene served his country honorably in the Marine Corps from 1978 to 1985,

and thereafter served in the Marine Corps Reserves until 1988.

           22.       Following the completion of his full-time military service, Mr. Keene worked in

a number of sales and business development positions for federal contractors, including

Honeywell, York International, and Thales Aerospace & Defense.

           23.      For the period 2010 through 2015, Mr. Keene worked for Barco Federal Systems

(“Barco”) as the Director of Business Development.

           24.      In or about February 2015, Esterline Controls and Communications (“Esterline”)

acquired Barco. Mr. Keene continued to work as a Director of Business Development after the

acquisition.

           25.      Mr. Keene reported to Andy Buchan, Esterline Vice President, Strategic

Development (Caucasian, 40s). 1 Mr. Buchan reported to Steven Luys (Caucasian, 50s), Vice

President of Strategic Marketing.



1
    Ages identified herein are approximations.

                                                    4
         Case 2:21-cv-03385-MAK Document 1 Filed 07/29/21 Page 8 of 31




        26.    At the time, Mr. Keene was an employee of Esterline Federal, LLC, a subsidiary

of Esterline, based in Duluth, Georgia.

        27.    In or about November 2016, Mr. Luys advised Mr. Keene and announced at a

National Sales Meeting in Belgium that he intended to promote him to Director of Business

Development for the platform worldwide. Mr. Luys asked Mr. Keene to travel to Atlanta to meet

with him about the position.

        28.    The Esterline platform was made up of five (5) different divisions: Korry, which

focused on flight deck electronics; Mason Controls, which focused on handgrips; Avista, which

focused on engineering; Palomar Products, which focused on communications and radios; and

Racal Acoustics, which focused on headsets.

        29.    In late November 2016, when Mr. Keene arrived in Atlanta just days after his

promotion was announced at the National Sales Meeting, however, Mr. Luys advised Mr. Keene

that he would be laid off due to budget issues, with a projected termination date of December 31,

2016.

        30.    On or about December 22, 2016, Mr. Luys advised Mr. Keene that his projected

termination date was revised to March 31, 2017.

        31.    The Esterline business leaders did not want to lose Mr. Keene since he was a

valuable contributor to the Company’s bottom line.

        32.    By letter dated March 16, 2017, Mr. Buchan offered Mr. Keene the opportunity to

retain his employment with a transfer from Esterline Federal to Esterline as Director of Business

Development – Naval. At or about that time, Mr. Keene became an employee of the Korry

subsidiary for administrative purposes.




                                                5
           Case 2:21-cv-03385-MAK Document 1 Filed 07/29/21 Page 9 of 31




       33.     At the time of Mr. Keene’s transition to Korry in 2017, Mr. Buchan agreed to

continue Mr. Keene’s compensation, including his bonus.

       34.     In or about June 2017, Esterline hired Jason Childs (biracial, 48) to serve as

Esterline’s President.

       35.     Soon thereafter, Esterline announced the creation of a new position of Vice

President of Sales, reporting to Mr. Childs.

Defendants’ Discriminatory Failure to Promote Keene to Vice President of Sales

       36.     Mr. Keene received encouragement to apply for the Vice President opening from

several division heads within Esterline, including Steven Ungs, Vice President and General

Manager, Avista; Robert Gibbs, Vice President, Korry; and Mike Rabajon, Vice President,

Palomar.

       37.     Mr. Keene was qualified for the Vice President of Sales position.

       38.     Mr. Keene applied for the position of Vice President of Sales in or about

September 2017, and interviewed with Mr. Childs for the job.

       39.     Shortly thereafter, Mr. Keene heard from his colleagues that Esterline had

selected Pascal LeGuay (Caucasian, 43) for the Vice President of Sales position.

       40.     Defendants’ decision not to select Mr. Keene for the Vice President of Sales

position was motivated by race (African American) and/or age (62) discrimination.

Mr. Keene’s Complaints of Discrimination

       41.     Mr. Keene then reached out to Wendy Galbreath (Caucasian), from Esterline’s

Human Resources department, to find out why he had not received formal notification of

Esterline’s decision to reject him for the promotion.




                                                 6
        Case 2:21-cv-03385-MAK Document 1 Filed 07/29/21 Page 10 of 31




       42.     During that conversation, Mr. Keene also asked Ms. Galbreath how many people

of color were in Esterline’s senior management ranks.

       43.     Ms. Galbreath seemed surprised by Mr. Keene’s question, and wanted to know

why Mr. Keene was asking her about race. Ms. Galbreath told Mr. Keene that she would have

someone get back to him.

       44.     Two (2) days after his conversation with Ms. Galbreath, Mr. Keene received a

telephone call from Mr. Childs, in which Mr. Childs said he had heard that Mr. Keene had an

“attitude” about why he did not get promoted, a problem with how many people of color were in

Esterline’s senior management, and that he felt he was being treated unfairly.

       45.     Mr. Keene told Mr. Childs that he did not have an attitude, and that he had only

asked how many people of color were in Esterline’s senior management. Mr. Keene complained

to Mr. Childs that he was the only Black employee in his organization, and that he was

concerned that he may not have other opportunities to advance because of his age (62).

       46.     Defendants took no action to investigate Mr. Keene’s complaints of

discrimination.

       47.     Despite Defendants’ discriminatory rejection of Mr. Keene for promotion, and the

company’s failure to investigate his complaints, Mr. Keene continued to meet or exceed all

performance expectations.

TransDigm’s Acquisition of Esterline

       48.     In the Spring of 2018, Esterline hired Denise Millard (Caucasian) as Vice

President, Sales and Marketing, to report to Mr. Childs.

       49.     On October 10, 2018, TransDigm announced plans to acquire Esterline.




                                                7
          Case 2:21-cv-03385-MAK Document 1 Filed 07/29/21 Page 11 of 31




         50.   In or about October 2018, Mr. Keene learned that the Company would not pay

him a bonus consistent with his prior compensation as agreed by Mr. Buchan upon his transition

to Korry. Mr. Keene complained about the discrepancy to Korry’s Human Resources

department.

         51.   In or about December 2018, Esterline advised Mr. Keene that he would report to

Stephen Burn (Caucasian, 30s), a Senior Director for Sales and Marketing, rather than Mr.

LeGuay.

         52.   In or about December 2018, Mr. Burn offered to pay Mr. Keene part of the

previously promised bonus, but no bonus amounts were ever paid to Mr. Keene.

         53.    On March 1, 2019, Ms. Millard notified Esterline employees via internal Memo

that all the Esterline Sales, Marketing and Business Development and Contract team members

would start reporting to the individual divisions of Esterline.

         54.    With respect to Sales and Business Development, Ms. Millard listed the new

division assignments by name. Ms. Millard’s March 1, 2019 Memo identified five (5) U.S.-based

employees to be assigned to Korry: Mr. LeGuay, Rich Webster (Caucasian, 60s), Ash Hussein

(race and age unknown), Paul Hazen (Caucasian, 40s), and Mr. Keene. Upon information and

belief, Mr. Keene was the oldest of the employees assigned to Korry, and the only person of

color.

         55.   The Sales and Business Development employees assigned to Korry reported to

Matt Hansen, head of Sales and Marketing for Korry.

         56.    Shortly after he received Ms. Millard’s March 1, 2020 Memo, Mr. Keene

received a call from Mr. Hansen confirming his role to support sales for the Korry division.




                                                  8
         Case 2:21-cv-03385-MAK Document 1 Filed 07/29/21 Page 12 of 31




       57.     Ms. Millard’s March 1, 2019 Memo also identified the assignments of other

Esterline employees in connection with the anticipated acquisition by TransDigm, including

Steve Rooney (Caucasian, 50s) and Janice Rowe (Caucasian, 40s), who were assigned to Racal;

Stephen Burn (Caucasian, 30s), Tom Arko (Caucasian, 40s), Hugo Hernandez (Latino, early

60s), who were assigned to Palomar; and Steve Riebel (Caucasian, late 50s), who was assigned

to Mason Controls.

       58.     TransDigm’s acquisition of Esterline closed on March 14, 2019.

Defendants’ Discriminatory and Retaliatory Termination of Keene’s Employment

       59.     On March 15, 2019, Mr. Keene spoke to Ms. Millard about the impact of the

TransDigm acquisition. Ms. Millard shared with Mr. Keene that she and Mr. Childs were not

being retained. Ms. Millard also mentioned to Mr. Keene that the leadership of the new

organization appeared to be all Caucasian men, as there were no women or people of color on the

company’s organization chart.

       60.     In the same conversation, Ms. Millard also told Mr. Keene that TransDigm was

planning layoffs, and he could be impacted.

       61.     The same day, on March 15, 2019, Mr. LeGuay and Minor Harris (Caucasian,

45), Director of Human Resources, called Mr. Keene and terminated his employment, effective

immediately. Messrs. LeGuay and Harris claimed that Mr. Keene was being terminated because

the Business Development Manager position was being eliminated.

       62.     Mr. Keene questioned Defendants’ reasons for his termination since he had been

notified as of March 1, 2019 of his transition to a sales position in support of the Korry division.

Mr. Keene also asked why Defendants were not terminating someone with less seniority. Mr.

Keene did not get responses to his questions.



                                                  9
         Case 2:21-cv-03385-MAK Document 1 Filed 07/29/21 Page 13 of 31




       63.     Upon information and belief, Mr. Keene was the only one whose employment

was terminated out of the five (5) employees assigned to support sales for the Korry division in

Ms. Millard’s March 1, 2019 Memo.

       64.     Upon information and belief, Mr. Keene was the only Black employee assigned to

the Korry division.

       65.     Upon information and belief, Mr. Keene was the oldest employee assigned to the

Korry division.

       66.     Upon information and belief, Mr. Keene was the only employee assigned to the

Korry division in connection with the TransDigm acquisition who had made an internal

complaint of discrimination.

       67.     Mr. Keene was as qualified, if not more qualified, than the other employees who

were retained by Defendant and who were Caucasian, younger and/or had not made complaints

of discrimination.

       68.     Upon information and belief, Defendants did not terminate the employment of

any of the other sales, contract or business development employees identified in Ms. Millard’s

March 1, 2019 Memo in connection with TransDigm’s acquisition of Esterline.

       69.     Defendants terminated Mr. Keene’s employment because of his age, race and/or

in retaliation for his prior complaints of discrimination.

       70.     Defendants’ assertion that they terminated his employment because his job was

eliminated is just a pretext for discrimination and retaliation.

       71.     Defendants presented Mr. Keene with a Severance Agreement and Release on

March 15, 2019, in which they offered him $55,816.96 in severance pay and other benefits in

exchange for a release of claims.



                                                  10
         Case 2:21-cv-03385-MAK Document 1 Filed 07/29/21 Page 14 of 31




       72.     Pursuant to the Severance Agreement and Release, Defendants instructed Mr.

Keene that he was required to sign a release of “all claims” in order to get his severance pay.

       73.     The Severance Agreement and Release presented to Mr. Keene did not comply

with the legal requirements of the Older Workers Benefit Protection Act (“OWBPA”), including

the notice and revocation periods, even though it sought to require Mr. Keene to release “all legal

claims,” including any claim for age discrimination pursuant to the ADEA.

       74.     Defendants presented Mr. Keene with a Severance Agreement and General

Release that did not comply with the OWBPA in order to pressure him into signing the release in

just five (5) days, and trick him into thinking he had released his claims for age discrimination.

       75.     Mr. Keene did not sign the Severance Agreement and General Release as

presented by Defendants.

       76.     On March 16, 2019, Mr. Keene communicated to Mr. Childs in an e-mail that he

had been told that he would have a position in the new organization, referenced his age and race,

and asked how the decision to terminate his employment had been made.

       77.     The same day, Mr. Childs responded by e-mail and said Defendants had not

followed the recommendation made by Ms. Millard and Mr. Hansen, which was to retain Mr.

Keene as part of the Korry team.

       78.     Defendants’ business leaders reached out to Mr. Keene to obtain his consulting

services following his termination from employment, but Defendants would not permit Mr.

Keene to provide consulting services because he refused to sign a release of claims.

       79.     In response to Plaintiff’s PHRC Complaint, in direct contradiction to Ms.

Millard’s March 1, 2019 Memo, Defendants asserted that Mr. Keene never reported to Mr.




                                                 11
         Case 2:21-cv-03385-MAK Document 1 Filed 07/29/21 Page 15 of 31




Hansen, and instead continued to report to Mr. Burn until his job was eliminated as of March 15,

2019, in connection with the acquisition.

        80.     To the contrary, Mr. Keene’s position had already been transitioned to sales in

support of Korry, and Mr. Burn’s reporting assignment also changed as of March 1, 2019, to

support the Palomar division.

        81.     Defendants’ discriminatory and retaliatory actions were willful and warrant the

imposition of liquidated damages.

        82.     Defendants’ discriminatory and retaliatory actions were intentional and

implemented with malice and/or a reckless indifference to Mr. Keene’s civil rights and warrant

the imposition of punitive damages.

        83.     As a direct and proximate result of Defendants’ discriminatory and retaliatory

conduct, Mr. Keene has incurred, and continues to incur, a loss of earnings and/or earning

capacity, pain and suffering, embarrassment, humiliation, mental anguish, and loss of life’s

pleasures.

                                              COUNT I

                          Race Discrimination and Retaliation in violation of
                            Section 1981 of the Civil Rights Act of 1866

        84.     Plaintiff hereby incorporates by reference the foregoing paragraphs as though

fully set forth herein.

        85.     Defendants violated Section 1981 by failing to select Plaintiff for the position of

Vice President of Sales in or about September 2017 because of his race.

        86.     Defendants violated Section 1981 by treating Plaintiff differently with respect to

the terms and conditions of his employment because of his race and/or in retaliation for his

internal complaint of race discrimination.

                                                  12
         Case 2:21-cv-03385-MAK Document 1 Filed 07/29/21 Page 16 of 31




        87.     Defendants violated Section 1981 by terminating his employment in March 2019

because of his race and/or in retaliation for his internal complaint of race discrimination.

                                                COUNT II

                           Race Discrimination and Retaliation in violation of
                                Title VII of the Civil Rights Act of 1964

        88.     Plaintiff hereby incorporates by reference the foregoing paragraphs as though

fully set forth herein.

        89.     Defendants violated Title VII by treating Plaintiff differently with respect to the

terms and conditions of his employment because of his race and/or in retaliation for his internal

complaint of race discrimination

        90.     Defendants violated Title VII by terminating his employment in March 2019

because of his race and/or in retaliation for his internal complaint of race discrimination.

                                               COUNT III

                          Race Discrimination and Retaliation in violation of the
                                   Pennsylvania Human Relations Act

        91.     Plaintiff hereby incorporates by reference the foregoing paragraphs as though

fully set forth herein.

        92.     Defendants violated the PHRA by treating Plaintiff differently with respect to the

terms and conditions of his employment because of his race and/or in retaliation for his internal

complaint of race discrimination

        93.     Defendants violated the PHRA by terminating his employment in March 2019

because of his race and/or in retaliation for his internal complaint of race discrimination.




                                                    13
         Case 2:21-cv-03385-MAK Document 1 Filed 07/29/21 Page 17 of 31




                                               COUNT IV

                          Age Discrimination and Retaliation in violation of the
                                Age Discrimination in Employment Act

        94.     Plaintiff hereby incorporates by reference the foregoing paragraphs as though

fully set forth herein.

        95.     Defendants violated the ADEA by treating Plaintiff differently with respect to the

terms and conditions of his employment because of his age and/or in retaliation for his internal

complaint of age discrimination

        96.     Defendants violated the ADEA by terminating his employment in March 2019

because of his age and/or in retaliation for his internal complaint of age discrimination.

                                               COUNT V

                           Age Discrimination and Retaliation in violation of the
                                   Pennsylvania Human Relations Act

        97.     Plaintiff hereby incorporates by reference the foregoing paragraphs as though

fully set forth herein.

        98.     Defendants violated the PHRA by treating Plaintiff differently with respect to the

terms and conditions of his employment because of his age and/or in retaliation for his internal

complaint of age discrimination

        99.     Defendants violated the PHRA by terminating his employment in March 2019

because of his age and/or in retaliation for his internal complaint of age discrimination.

                                        PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, Ronald L. Keene, Jr., respectfully requests that this Court enter

judgment in favor of Plaintiff and against Defendant:




                                                   14
         Case 2:21-cv-03385-MAK Document 1 Filed 07/29/21 Page 18 of 31




        A.      Declaring the acts and practices complained of herein to be a violation of

Plaintiff’s civil rights;

        B.      Requiring Defendants to reinstate Plaintiff to a position equivalent to the one he

was denied, and to award him full wages and benefits commensurate to that position;

        C.      Awarding to Plaintiff compensation for all past and future pecuniary losses

resulting from Defendants’ unlawful employment practices, including but not limited to all

compensation and benefits lost due to the actions of Defendants, all out of pocket losses, as well

as an award of front pay, if re-employment is not possible;

        D.      Awarding to Plaintiff compensation for all past and future non-pecuniary losses

resulting from Defendants’ unlawful employment practices, including but not limited to, pain

and suffering, emotional distress, humiliation, embarrassment, and a loss of life’s pleasures, in

amounts to be determined at trial;

        E.      Awarding to Plaintiff liquidated damages for Defendants’ willful violation of the

ADEA;

        F.      Awarding to Plaintiff punitive damages for Defendants’ malicious and reckless

conduct as described herein, in an amount to be determined at trial;

        G.      Awarding to Plaintiff costs of this action, together with reasonable attorneys’ fees;

        H.      Awarding to Plaintiff prejudgment interest; and

        I.      Granting to Plaintiff such additional relief as the Court deems just and proper

under the circumstances.




                                                 15
 Case 2:21-cv-03385-MAK Document 1 Filed 07/29/21 Page 19 of 31




                           JURY TRIAL DEMANDED

Plaintiff hereby requests a jury trial on each of the Counts in this Complaint.


                              Respectfully submitted,

                              CONSOLE MATTIACCI LAW, LLC

                              s/ Julie A. Uebler
                              Julie A. Uebler, Esquire (ID No. 71297)
                              1525 Locust Street, 9th Floor
                              Philadelphia, PA 19102
                              (215) 545-7676 (Voice)
                              (215) 501-5957 (Fax)
                              uebler@consolelaw.com

                              Attorneys for Plaintiff
                              Ronald L. Keene, Jr.




                                         16
Case 2:21-cv-03385-MAK Document 1 Filed 07/29/21 Page 20 of 31




           EXHIBIT A
Case 2:21-cv-03385-MAK Document 1 Filed 07/29/21 Page 21 of 31
Case 2:21-cv-03385-MAK Document 1 Filed 07/29/21 Page 22 of 31
Case 2:21-cv-03385-MAK Document 1 Filed 07/29/21 Page 23 of 31
Case 2:21-cv-03385-MAK Document 1 Filed 07/29/21 Page 24 of 31
Case 2:21-cv-03385-MAK Document 1 Filed 07/29/21 Page 25 of 31
Case 2:21-cv-03385-MAK Document 1 Filed 07/29/21 Page 26 of 31
Case 2:21-cv-03385-MAK Document 1 Filed 07/29/21 Page 27 of 31
Case 2:21-cv-03385-MAK Document 1 Filed 07/29/21 Page 28 of 31
Case 2:21-cv-03385-MAK Document 1 Filed 07/29/21 Page 29 of 31
Case 2:21-cv-03385-MAK Document 1 Filed 07/29/21 Page 30 of 31




           EXHIBIT B
Case 2:21-cv-03385-MAK Document 1 Filed 07/29/21 Page 31 of 31
